DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony P Curtis (46,193) on 04/09/2021.
The application has been amended as follows: 
[0031] FIG. 2 illustrates a cross-section of a device with shielding in accordance with some embodiments.  The various layers shown may be composed of the same materials as the layers in FIGS. 1A-[[2]]1O.  The device 200 may use an Embedded Wafer Level Ball Grid Array (eWLB) to allow fanout and more space for interconnect routing on a single Si die 202.  One difference may be that while the coil 160 and shielding of FIGS. 1A-[[2]]1O may be isolated, the shielding 220 (seed layer 222 and copper layer 224) of FIG. 2 may be connected to an edge of the device 200 via an interconnect.  The coil 260 may remain buried and be entirely under a top of the second dielectric layer 232.  The coil 260 may be formed on a mold compound 240 rather than the Si die 202 as part of the eWLB.  The molding compound 240 may be an insulating material, such as one or more epoxy resins.  The epoxy resins may be thermoplastic or thermosets, such as cresol novolac or bisphenol. Additionally or alternatively, the molding compound 240 can include inorganic filler, catalyst, flame retardant, stress modifier, and/or an adhesion promoter, among others.  The molding compound 240 and Si die 202 may form a base 204 on which the first dielectric 230 and other layers may be formed.



	Applicant’s amendment to the specification on 01/04/2021 is hereby withdrawn.  No changes should be made to paragraph [0039].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eric A. Ward/Primary Examiner, Art Unit 2891